DETAILED ACTION

Notice to Applicant 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 1/26/22.  Claims 1-20 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/22 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBruin et al (US 20140279746 A1) in view of  Dey et al (US 20190198179 A1), and in further view of Markovic et al (US 20180357359 A1), and in further view of Allen (US 20160078182 A1).

Claim 1. 	DeBruin teaches a method comprising: 
generating, by a computing system based on data received from a plurality of data sources, a data model describing a patient, (par. 32); wherein the data comprises medical history data of the patient and observation data received by the computing system during observation of at least one medical professional (par. 45: The expert prediction system of the present invention is based on a machine learning methodology. The neuro-psycho-biological information obtained from the patient before starting the treatment, before treatment planning or before making clinical/medical diagnosis makes a multidimensional observation vector; Fig. 8; par. 139- The neuro-psychological, symptoms, clinical and laboratory information obtained from the patient makes a multidimensional observation or measurement vector representing characteristics of the patient in the space of all possible values defining all patients), 
generating, by the computing system and based on the model applied to the received data, a plurality of candidate diagnoses for the patient (Abstract; methodology 
Claim 1 recites wherein the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time. 
The DeBruin reference discloses measuring a plurality of patient parameters. DeBruin further discloses a system and method including to generate a report consisting of the response-probabilities associated with a range of possible treatments for the condition diagnosed, and optionally, a list of diagnostic possibilities rank-ordered by likelihood. The list of recommended treatments with associated response probabilities, and optionally, a list of diagnostic possibilities rank-ordered by probability or likelihood (par. 69 ) and to select the optimal treatment choice for an individual or for a subset of individuals suffering from any illness or disease including psychiatric, mental or neurological disorders and illnesses.
DeBruin does not expressly disclose: the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time
Dey disloses a method and system to general a model using a sequence of vectors, capturing attributes of the patient for a respective time.  (See par. 24- a personalized drug response prediction model to identify unique response patterns of each individual patient using the longitudinal patient record. In particular, the model 
Claim 1 further recites “a plurality of candidate diagnoses for the patient by applying abductive reasoning to reduce uncertainty in the data model…”  DeBruin  discloses various “decision/inference techniques and models employed are derived from the computational signal/information processing” (par. 106-107).  DeBruin and Dey disclose the method and system as explained but do not expressly disclose abductive reasoning to reduce model uncertainty.
  Markovic disclsose the use of abductive reasoning to validate predictions (i.e. reducing uncertainty) (see par. 56- a CICD modeling framework has been developed by abductive reasoning that provides results consistent with techniques for validating predictions and justifying continued research along several high value pathways.)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of DeBruin and Dey in combination with the teaching of Markovic to incorporate the use of abductive reasoning with the motivation of detecting statistical weaknesses in results and also pointing to where model weaknesses exist and how they can be resolved (par. 144)

executing, by the computing system, for each respective candidate treatment of a plurality of candidate treatments, a respective plurality of simulations based on the data model, comprising determining predicted uncertainties with respect to a future state of the data model; and
 identifying a first candidate treatment of the plurality of candidate treatments based on the respective plurality of simulations executed for the first candidate treatment, comprising  determininq that the first candidate treatment reduces the predicted uncertainty the future state of the data model below a threshold.
DeBruin, Dey, and Markovic do not expressly disclose, but Allen teaches:
executing, by the computing system, for each respective candidate treatment of a plurality of candidate treatments, a respective plurality of simulations based on the data model, comprising determining predicted uncertainties with respect to a future state of the data model; and (see par. 109; Fig. 6; par. 110- the operation starts with receiving an input question requesting a recommendation of a treatment plan for a particular patient and the patient's disease/malady (step 610).. The resulting toxicity scores for the candidate answers are combined with the confidence scores for the candidate answers to generate modified scores for the candidate answers (step 640).)
 identifying a first candidate treatment of the plurality of candidate treatments based on the respective plurality of simulations executed for the first candidate treatment, comprising  determininq that the first candidate treatment reduces the predicted uncertainty the future state of the data model below a threshold.( Fig. 6,; par. 110- system generates a ranked list of candidate treatments with confidence scores: 620). The candidate answers are provided to a toxicity scoring engine to score the toxicity of the candidate answer relative to the tolerance of the particular patient (step 630).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system/method of DeBruin, Dey, and Markovic in combination with the teaching of Allen, with the motivation of providing automated mechanisms for searching through large sets of sources of content, and analyze them with regard to an input question to determine an answer to the question and a confidence measure as to how accurate an answer is for answering the input question.


Claim 8	DeBruin teaches a computer program product, comprising: 
a non-transitory computer-readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor to perform an operation(par. 81-software and hardware systems) comprising: 
generating, by a computing system based on data received from a plurality of data sources, a data model describing a patient (par. 32);, wherein the data comprises medical history data of the patient and observation data received by the computing system during observation of at least one medical professional; (par. 45: The expert prediction system of the present invention is based on a machine learning methodology. 
generating, by the computing system and based on the model applied to the received data, a plurality of candidate diagnoses for the patient; (Abstract; methodology and system can also be used to determine or confirm medical diagnosis, estimate the level, index, severity or critical medical parameters of the illness or condition, or provide a list of likely diagnoses for an individual suffering/experiencing any illness, disorder or condition) 
Claim 8 recites wherein the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time. 
The DeBruin reference discloses measuring a plurality of patient parameters. DeBruin further discloses a system and method including to generate a report consisting of the response-probabilities associated with a range of possible treatments for the condition diagnosed, and optionally, a list of diagnostic possibilities rank-ordered by likelihood. The list of recommended treatments with associated response probabilities, and optionally, a list of diagnostic possibilities rank-ordered by probability or likelihood (par. 69 ) and to select the optimal treatment choice for an individual or for 
DeBruin does not expressly disclose: the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time
Dey disloses a method and system to general a model using a sequence of vectors, capturing attributes of the patient for a respective time.  (See par. 24- a personalized drug response prediction model to identify unique response patterns of each individual patient using the longitudinal patient record. In particular, the model uses separate parameters for each individual patient which represent the drug effects on an outcome of interest; see also par. 47)    At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method system of DeBruin with teaching of Dey to develop a model to aid in treatment determination using a sequence of vectors, capturing attributes of the patient for a respective time.  As suggested by Dey, one would have been motivation to include this feature to have model that accounts for patient heterogeneity while building predictive models for identifying treatment effects. (par. 24)
Claim 8 further recites “a plurality of candidate diagnoses for the patient by applying abductive reasoning to reduce uncertainty in the data model…”  DeBruin  discloses various “decision/inference techniques and models employed are derived from the computational signal/information processing” (par. 106-107).  DeBruin and Dey disclose the method and system as explained but do not expressly disclose abductive reasoning to reduce model uncertainty.

Claim 8 further recites: 
executing, by the computing system, for each respective candidate treatment of a plurality of candidate treatments, a respective plurality of simulations based on the data model, comprising determining predicted uncertainties with respect to a future state of the data model; and
 identifying a first candidate treatment of the plurality of candidate treatments based on the respective plurality of simulations executed for the first candidate treatment, comprising  determininq that the first candidate treatment reduces the predicted uncertainty the future state of the data model below a threshold.
DeBruin, Dey, and Markovic do not expressly disclose, but Allen teaches:
executing, by the computing system, for each respective candidate treatment of a plurality of candidate treatments, a respective plurality of simulations based on the data model, comprising determining predicted uncertainties with respect to a future state of the data model; and (see par. 109; Fig. 6; par. 110- the operation starts with receiving 
 identifying a first candidate treatment of the plurality of candidate treatments based on the respective plurality of simulations executed for the first candidate treatment, comprising  determininq that the first candidate treatment reduces the predicted uncertainty the future state of the data model below a threshold.( Fig. 6,; par. 110- system generates a ranked list of candidate treatments with confidence scores: generating one or more queries that are applied against the corpus to generate one or more candidate answers specifying potential treatment plans for the disease/malady (step 620). The candidate answers are provided to a toxicity scoring engine to score the toxicity of the candidate answer relative to the tolerance of the particular patient (step 630).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system/method of DeBruin, Dey, and Markovic in combination with the teaching of Allen, with the motivation of providing automated mechanisms for searching through large sets of sources of content, and analyze them with regard to an input question to determine an answer to the question and a confidence measure as to how accurate an answer is for answering the input question.
Claim 15. 	DeBruin teaches a system, comprising: a processor; and a memory storing one or more instructions which (par. 81), when executed by the processor, performs an operation comprising:

generating, by the system and based on the model applied to the received data, a plurality of candidate diagnoses for the patient; (Abstract; methodology and system can also be used to determine or confirm medical diagnosis, estimate the level, index, severity or critical medical parameters of the illness or condition, or provide a list of likely diagnoses for an individual suffering/experiencing any illness, disorder or condition) 
Claim 15 recites that the wherein the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time. 

DeBruin does not expressly disclose: the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time
Dey disloses a method and system to general a model using a sequence of vectors, capturing attributes of the patient for a respective time.  (See par. 24- a personalized drug response prediction model to identify unique response patterns of each individual patient using the longitudinal patient record. In particular, the model uses separate parameters for each individual patient which represent the drug effects on an outcome of interest; see also par. 47)    At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method system of DeBruin with teaching of Dey to develop a model to aid in treatment determination using a sequence of vectors, capturing attributes of the patient for a respective time.  As suggested by Dey, one would have been motivation to include this feature to have 
Claim 15 further recites “a plurality of candidate diagnoses for the patient by applying abductive reasoning to reduce uncertainty in the data model…”  DeBruin  discloses various “decision/inference techniques and models employed are derived from the computational signal/information processing” (par. 106-107).  DeBruin and Dey disclose the method and system as explained but do not expressly disclose abductive reasoning to reduce model uncertainty.
  Markovic disclsose the use of abductive reasoning to validate predictions (i.e. reducing uncertainty) (see par. 56- a CICD modeling framework has been developed by abductive reasoning that provides results consistent with techniques for validating predictions and justifying continued research along several high value pathways.)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of DeBruin and Dey in combination with the teaching of Markovic to incorporate the use of abductive reasoning with the motivation of detecting statistical weaknesses in results and also pointing to where model weaknesses exist and how they can be resolved (par. 144)
Claim 15 further recites: 
executing, by the computing system, for each respective candidate treatment of a plurality of candidate treatments, a respective plurality of simulations based on the data model, comprising determining predicted uncertainties with respect to a future state of the data model; and
based on the respective plurality of simulations executed for the first candidate treatment, comprising  determininq that the first candidate treatment reduces the predicted uncertainty the future state of the data model below a threshold.
DeBruin, Dey, and Markovic do not expressly disclose, but Allen teaches:
executing, by the computing system, for each respective candidate treatment of a plurality of candidate treatments, a respective plurality of simulations based on the data model, comprising determining predicted uncertainties with respect to a future state of the data model; and (see par. 109; Fig. 6; par. 110- the operation starts with receiving an input question requesting a recommendation of a treatment plan for a particular patient and the patient's disease/malady (step 610).. The resulting toxicity scores for the candidate answers are combined with the confidence scores for the candidate answers to generate modified scores for the candidate answers (step 640).)
 identifying a first candidate treatment of the plurality of candidate treatments based on the respective plurality of simulations executed for the first candidate treatment, comprising  determininq that the first candidate treatment reduces the predicted uncertainty the future state of the data model below a threshold.( Fig. 6,; par. 110- system generates a ranked list of candidate treatments with confidence scores: generating one or more queries that are applied against the corpus to generate one or more candidate answers specifying potential treatment plans for the disease/malady (step 620). The candidate answers are provided to a toxicity scoring engine to score the toxicity of the candidate answer relative to the tolerance of the particular patient (step 630).  
.


Claims  2-7, 9-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBruin et al (US 20140279746 A1), Dey et al (US 20190198179 A1), and Markovic et al (US 20180357359 A1) and Allen et al (US 20160078182 A1) as applied to claims 1, 8 and 15, and in further view of Ghanbari et al (US 20140122109 A1)	 
Claims  2, 9, 16 	DeBruin, Dey and Markovic in combination  teach the method of claim 1 as explained but do not disclose, wherein the observation data comprises: (i) audio data recorded by a microphone of the computing system, and (ii) image data captured by a camera of the computing system, wherein generating the plurality of candidate diagnoses is further based on: (i) an evaluation of the patient performed by the medical professional, (ii) results of a plurality of patient examinations, (iii) medical literature, and (iv) social media data.
	Ghanbari teaches various types of patient data used in generating the candidate diagnoses.  (par. 67- This patient data may include patient-supplied complaint and history information, a list of likely diagnoses as determined by the server, and a list of suggested further steps to take, e.g., taking readings of various signs, ordering particular lab tests, etc. During the course of the medical professional's interaction with 
Claims  3, 10, and 17 	DeBruin teaches a method, further comprising: receiving selection of a first candidate diagnosis of the plurality of candidate diagnoses (par. 11); computing a score for each of the candidate treatments; outputting the candidate treatments and the computed scores for display; receiving selection of the first candidate treatment; and determining at least one unspecified data element needed to improve an accuracy of the first candidate treatment.. (Fig. 7, (167, 172); par. 85, 111)
Claim 4, 11, 18	DeBruin teaches The method of claim 3, further comprising: receiving data describing an outcome of the first candidate treatment for the patient; and retraining the data model based on the outcome of the first candidate treatment, the first candidate diagnosis, and the plurality of simulations. (par. 20, 30- training databases holding or comprising a multiplicity of patient data records, in which each patient data record includes a multiplicity of clinical, symptomatic and laboratory data and includes the corresponding outcome data relating to patient assessment status; Fig. 5-iterative processing : learning and retraining (143-148)
Claim 5, 12, 19 	DeBruin teaches the method of claim 4, wherein the data model comprises a plurality of features, wherein retraining the data model comprises identifying a new feature by a learning algorithm. (par. 18- processing the first level 
Claim 6, 13, 20 	DeBruin teaches the method of claim 1, further comprising: receiving updated patient state data; generating, by the system based on the data model applied to the updated patient state data, a revised candidate diagnosis; and generating, by the system based on the data model applied to the updated patient state data and the revised candidate diagnosis, a revised candidate treatment. (Fig. 7,(167, 172); par. 123- Upon getting the new set of data, the "medical digital expert system" uses the collection of old and new sets of data to generate better results (171). And this procedure iterates for as long as the digital expert system and the user can handle)
Claim 7, 14	DeBruin teaches the method of claim 6, further comprising: generating the data model based on the patient state data, wherein the data model comprises a plurality of vectors describing a plurality of features of the patient state. (par. 45 biological information obtained from the patient before starting the treatment, before treatment planning or before making clinical/medical diagnosis makes a multidimensional observation vector)

Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive. 

	In response, the Examiner has provided new grounds of rejection and a new reference to address the amended features.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Petak et al (US 20200098477 A1)- method of assigning preference rank to treatment options for a specific patient, comprising continually ranking a plurality of treatments for a plurality of corresponding diseases, said ranking based on a plurality of information specific to each of a plurality of patients	-.
Sysko et al (WO 2008103827 A1)- receives patient data, executes a basic model of the physiological system of the patient to generate a modified model for the patient based on the patient data, performs a statistical analysis of the patient data to detect data excursions of the parameter values; uses the modified model to determine factors causing the data excursions; and uses the model to develop a treatment recommendation to ameliorate negative effects of the disease.
Jackson et al (WO 2014117873 A1)- identify treatment options tailored to a patient, in particular to his/her clinical, molecular, and/or genetic condition. The system and method  also provide a means for prioritizing the possible treatment options.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Rachel L. Porter/Primary Examiner, Art Unit 3626